          Case 5:17-cr-00365-DNH Document 60-1 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

        -v-                                          CASE NO: 5:17-CR-0365 (DNH)

SHACAREY JAMES,
                               Defendant.

______________________________________________________________________________


State of Connecticut )
County of Fairfield )

         I, Shacarey James, being duly sworn, depose and say that:

   1. I am currently incarcerated at the Camp at FCI Danbury. I arrived at the Camp on
      September 8, 2020. I am scheduled to be released on April 29, 2021.

   2. I am 7 months pregnant. My baby is due on March 15, 2021.

   3. I have seen Dr. Greene only a few times since arriving at Danbury. He informed me that I
      will not be able to have an ultrasound during my pregnancy.

   4. Until December 14, I was housed in a dorm room at the Camp with about 16 other
      women. I am now living in a quarantine area with some women who have been cleared
      for release.

   5. Although temperature checks were being done when I first arrived at FCI Danbury, they
      stopped doing them for a long while, starting again only in December.

   6.     During the week of December 7, there were 5 positive COVID tests in the Camp. Since
         then, I’ve heard that there were 9 more positive tests.

   7. A woman whose bed is 3 feet away from me was very sick for several days. She was
      having difficulty breathing and had a high fever and a loud cough. We complained to our
      counselors on Monday, December 7, 2020, that she should be quarantined and tested. At
      the very least, we asked them to move me somewhere else because of how far along I am
      in my pregnancy. The counselors refused and said that it was my hormones making me
      anxious.
                                                1
        Case 5:17-cr-00365-DNH Document 60-1 Filed 12/16/20 Page 2 of 2




   8. On December 8, 2020, the woman tested positive for COVID-19 and was removed from
      the unit. But her things were left in the unit. They even left her food scraps in a tray in her
      room. Nothing was sanitized after she left.

   9. I submitted a request for compassionate release to the Warden in early October. That
      request was denied.

   10. I am part of a class action against FCI Danbury for the way it’s handling the COVID-19
       epidemic. The lawyers handling that case have emailed the prison many times asking for
       me to get prenatal care.

   11. The prison told the class action attorneys that they can’t provide prenatal care to me here
       so they are going to send me to a prison in Texas instead.

   12. My two year old son and my partner live in Syracuse, New York. There is no way they
       can travel to be with me during labor or after the birth of my baby if I am in Texas.

   13. I am very frightened about what may happen to me and my baby if I have to stay at FCI
       Danbury with the way they are handling the pandemic. I am even more scared of what
       will happen to me and my baby if I am sent to Texas. Being transferred to a place that far
       away will mean that I will be moved from facility to facility by many different vans,
       buses, and maybe airplanes, each time getting exposed to more people who may carry the
       virus.

   14. If I am released, I would return to live with my partner and our child in Syracuse.



I declare under penalty of perjury that the foregoing is true and correct.

December 16, 2020



/s/ Shacarey James
_____________________________
Shacarey James




                                                  2
